Mollison, Judge:
The appeals for reappraisement enumerated in the attached schedule appeared on the calendar of this court on May 24, 1956. At that time, request was made on behalf of counsel for the plaintiff for further postponement of the cases, pending the arrival from San Francisco of a motion to transfer the cases to the next calendar of this court to be held in that city.
The present appeals all relate to New York entries and the issue involved has been litigated in other cases. From the time of the filing of the appeals until shortly before the call of the May 24 calendar, plaintiffs had been continuously represented by counsel located in New York City and who had secured four successive continuances when the cases appeared on as many calendars of this court. Shortly before the May 24 calendar was due to be called, applications were made by the plaintiff for the substitution of San Francisco counsel as attorneys of record. The motion to transfer referred to above had not been received at the time of the calendar call.
*466The court is of the opinion that sufficient diligence in the prosecution of these cases has not been shown, and judgment will, therefore, issue dismissing the same for want of prosecution.